Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“including classifying the upcoming road segment to a road segment category, and retrieving a stored anxiety classification of the road segment category from a database, where the stored anxiety classification is based on the driver classification; and selectively inhibiting an upcoming engine idle-stop event based on the predicted anxiety level of the driver” in claim 1,
“stopping the engine of the vehicle in response to a predicted low future level of anxiety of the driver at a second upcoming road segment and the conditions indicating fuel savings by shutting off the engine, so that the engine of the vehicle is shut off during vehicle operation on or before the second upcoming road segment, to save fuel” in claim 9, and
“determine a predicted future level of anxiety of the driver of the vehicle at the upcoming road segment, based on the anxiety classification; input the predicted future level of anxiety of the driver of the vehicle into a rule-based system; and selectively enable or disable the stop-start controller of the engine of the vehicle based on an output of the rule-based system” in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747